DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 12-22 are objected to because of the following informalities:  
Claim 12 (line 3), “an output of the detector element that is applied to an output of a detector element” should be changed to --an output of a detector element that is applied to the output of the detector element--.
Claim 22 (line 4), “an output of the detector element that is applied to an output of a detector element” should be changed to --an output of a detector element that is applied to the output of the detector element--.

Claims 13-21 are objected as being dependent from claim 12.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly added claim 2 recites limitation “wherein the digital array element generates an amplified output using a settable gain applied to the output of the detector element,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification, paragraph [0034] only discloses “the counter 130 rolls over because the number of pulses per detector integration period is greater than m…..Counter rollover can be promoted, if not guaranteed, by selecting a sufficiently long detector integration period, by amplifying the photocurrent produced by the detector elements 110.” The specification fails to describe the support for limitation “wherein the digital array element generates an amplified output using a settable gain applied to the output of the detector element.”
Claims 3-11 are rejected as being dependent from claim 2.

Newly added claim 5 recites limitation “wherein the first settable is a same gain as the second settable gain,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification, paragraph [0043] only discloses “the photodetector gain may be set to a first gain level during the first integration period and a second, higher gain level during the second integration period.” The specification fails to describe the support for limitation “wherein the first settable is a same gain as the second settable gain.”

Newly added claim 12 recites limitation “generating an amplified output using a settable gain of a digital array element coupled to an output of the detector element that is applied to an output of a detector element,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification, paragraph [0034] only discloses “the counter 130 rolls over because the number of pulses per detector integration period is greater than m…..Counter rollover can be promoted, if not guaranteed, by selecting a sufficiently long detector integration period, by amplifying the photocurrent produced by the detector elements 110.” The specification fails to describe the support for limitation “generating an amplified output using a settable gain of a digital array element coupled to an output of the detector element that is applied to an output of a detector element.”
Claims 13-21 are rejected as being dependent from claim 12.

Newly added claim 15 recites limitation “wherein the first settable is a same gain as the second settable gain,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification, paragraph [0043] only discloses “the photodetector gain may be set to a first gain level during the first integration period and a second, higher gain level during the second integration period.” The specification fails to describe the support for limitation “wherein the first settable is a same gain as the second settable gain.”

Newly added claim 22 recites limitation “generating an amplified output using a settable gain of a digital array element coupled to an output of the detector element that is applied to an output of a detector element,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification, paragraph [0034] only discloses “the counter 130 rolls over because the number of pulses per detector integration period is greater than m…..Counter rollover can be promoted, if not guaranteed, by selecting a sufficiently long detector integration period, by amplifying the photocurrent produced by the detector elements 110.” The specification fails to describe the support for limitation “generating an amplified output using a settable gain of a digital array element coupled to an output of the detector element that is applied to an output of a detector element.”


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 12, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,252,351 in view of Miida (US 2002/0134918).
Regarding application claim 2, Patent claim 7 discloses a system, comprising:
a detector element (a detector element, Patent Claim 7, line 3);
a counter with m bits (an m-bit counter, Patent Claim 7, lines 3-13), wherein the counter determines a first count during a first integration period at a first settable gain representative of photons detected by the detector element, and wherein the counter determines a second count during a second integration period at a second settable gain representative of photons detected by the detector element; and
a processor (a processor, Patent Claim 7, lines 14-18), wherein the processor is configured to determine, using the first count and the second count, a digital representation of a scene with a number of bits greater than the m bits.
Patent claim 7 fails to disclose a digital array element, wherein the digital array element is coupled to an output of the detector element, wherein the digital array element generates an amplified output using a settable gain applied to the output of the detector element.
However, Miida discloses a digital array element, wherein the digital array element is coupled to an output of the detector element, wherein the digital array element generates an amplified output using a settable gain applied to the output of the detector element (Miida discloses an optical sensor 100 employs a two-dimensional constitution where pixels 101 are arrayed in a matrix form of rows and columns, and a variable gain amplifier 105a connected to output of pixels 101, figures 2-3, paragraphs [0018]-[0021], [0039]-[0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 7 by the teaching of Miida in order to adjust a gain according to a level of an input signal, paragraph [0002].

Claim 12 is method claim corresponds to apparatus claim 2; therefore, claim 12 is rejected for the same reasons given in claim 2.

Claim 22 is rejected for the same reasons given in claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawahito (US 8,553,112) discloses A/D converter and readout circuit.
Bechtel et al. (US 2013/0208157) discloses high dynamic range imager system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        8/13/2022